Appeal from a judgment of the Erie County Court (Michael L. D’Amico, J.), rendered September 21, 2004. The judgment convicted defendant, after a nonjury trial, of burglary in the second degree and criminal possession of stolen property in the fifth degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him, after a nonjury trial, of burglary in the second degree (Penal Law § 140.25 [2]) and criminal possession of stolen property in the fifth degree (§ 165.40). Defendant waived his contention that he was denied the opportunity to testify before the *779grand jury by failing to move to dismiss the indictment on that ground within five days of his arraignment on the indictment (see CPL 190.50 [5] [c]; People v Beyor, 272 AD2d 929, 930 [2000], lv denied 95 NY2d 832 [2000]). Defendant failed to preserve for our review his contention that the conviction is not supported by legally sufficient evidence (see People v Gray, 86 NY2d 10, 19 [1995]). In any event, we conclude that defendant’s contention lacks merit (see generally People v Bleakley, 69 NY2d 490, 495 [1987]). There is a “valid line of reasoning and permissible inferences , [that] could lead a rational person to the conclusion reached by the fact finder on the basis of the [circumstantial] evidence at trial, viewed in the light most favorable to the People” (People v Williams, 84 NY2d 925, 926 [1994]; see People v Santana, 156 AD2d 933, 933-934 [1989], lv denied 75 NY2d 924 [1990]). Present—Kehoe, J.P., Martoche, Smith, Pine and Hayes, JJ.